DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of group I and the species group as Phytolacca americana, Fouquieria splenderss, Piarieoaria judaica, a species of the Ceanothus genus or combinations thereof in the reply filed on 11/05/2021 is acknowledged.
Claims 13-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/05/2021.
Examiner acknowledges the canceling of claim 3 and the amending of claim 1 in the reply filed on 05/05/2022.
Claims 1-2 and 4-12 are being examined on the merits.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2 and 4-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a product of nature without significantly more.  This rejection is maintained with slight modifications to take into account the amendments filed on 05/05/2022. The claims recite Phytolacca americana, Fouquieria splendens, Parietaria judaica, a species of the Ceanothus genus or combinations thereof. The first step of the eligibility analysis evaluates whether the claim falls within a statutory category. Since the claim is directed to a composition comprising plant components the claim is a composition of matter. Step 2A prong one of the analysis evaluates whether the claim is a judicial exception. Because the claim states the nature-based products Phytolacca americana, Fouquieria splendens, Parietaria judaica, a species of the Ceanothus genus or combinations thereof, the markedly different characteristics is performed by comparing the nature-based product limitation to its natural counterpart.
The claim only recites the naturally occurring components found within plants. Plant extracts are made by partitioning the starting plant material into separate compositions based upon some property such as solubility in a solvent, with the soluble compounds being in one composition and the insoluble being in another composition, which compositions are then generally separated into the solvent extract of that plant versus the insoluble material composition that is generally discarded. Each composition has a different subset of the compounds originally present in the plant material. Plant extracts are purified by removing unwanted plant material from the remaining solvents. The closest naturally occurring counterparts of extracts are the same compounds found within the extract that are found in the plant in an unseparated form, even when purified, which is chemically identical to the extracted compounds. All of these are naturally occurring in nature and are not markedly different from its naturally occurring counterpart in its natural state. The properties of the nature-based product as claimed are not markedly different than the properties of these naturally occurring counterparts found in nature as these activities would inherently be found within the plants they come from. The components which would give the activities claimed in the instant invention would inherently do the same in nature as there has been nothing done in the instant invention that would make them act in any different way. 
Step 2A prong two evaluates whether the claim as a whole integrates the recited judicial exception into a practical application. This evaluation is performed by (a) identifying whether there are any additional recited elements in the claim beyond the judicial exception and (b) evaluating those additional elements individually and in combination to determine whether the claim as a whole integrates the exception into a practical application. This judicial exception is not integrated into a practical application because the additional limitations which are to the specific solvent used to extract the plant-based compounds, or the limitations which claim the judicial exceptions at certain concentrations or percentages within the composition or limiting to a specific species of the nature-based component does not limit the composition to a physical manifestation of a specific practical application. Doing so would be implementing a judicial exception with, or using a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim, as discussed in MPEP § 2106.05(b).
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because these components and their activity are already found naturally occurring in nature and the addition of an intended use does not impart any added benefit to the compounds or integrate the composition into a practical application.
Step 2 B evaluates whether the claim as a whole amounts to significantly more than the recited exception, i.e., whether any additional element, or combination of additional elements, adds an inventive concept to the claim.
Since the naturally-occurring components as-claimed are not found together in nature, admixing the ingredients into a single formulation is considered an ‘additional element’ which must be analyzed for eligibility.  Admixing naturally-occurring plant extracts is well-understood, routine practice in the art and has been conducted for centuries.   Admixing plant extracts for treating polycystic kidney disease is also well-understood, routine, ordinary practice in the field as evidenced by at least the following documents: Pei-wen 02-2018 US20180042977A1, Morzycki 12-2011 (US20110311652A1), Li 10-2007 (US20080269123A1) and Davis 08-2009 (US20090215904A1).
Therefore, admixing the claimed naturally-occurring ingredients at such a high degree of generality merely involves applying the natural principal and appears to be no more than a drafting effort to claim the judicial exception itself; a mixture of naturally-occurring components that is not markedly different from its’ closest-occurring natural counterpart and which does not offer significantly more than the judicial exception.

Response to Arguments
Applicant's arguments filed 05/05/2022 have been fully considered but they are not persuasive. The applicant argues that since the nature-based components are not found together in nature that the composition is thus not a product of nature. This argument is not persuasive because although the components of the composition are not found together in nature the components themselves are all judicial exceptions claimed together without there being any markedly different characteristics bestowed to those nature-bound components. Additionally, they have not been claimed in to be incorporated into any physical manifestation that would place them into a practical application. The claims taken as a whole are no more than claiming the judicial exceptions together in composition which is the same as claiming several judicial exceptions themselves.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 4-12 are rejected under 35 U.S.C. 103 as being unpatentable over Voyagebotanica.net (https://www.voyagebotanica.net/blogs/yerba-mansa-anemopsis-californica/red-root-ceanothus-spp-the-2-most-important-plant-in-my-clinical-practice-1), Yong (KR20040077036A), and Yarnell (Botanical Medicines Used for Kidney Disease in the United States, Kidney Diseases IJKD, 2012; 6:407-18). This rejection is maintained with slight modifications to take into account the amendments filed on 05/05/2022.
Voyagebotanica.net has a webpage article which is about Red Root (Ceanothus spp.) (see article).
Voyagebotanica.net teaches that red root or Ceanothus spp. is useful in shrinking cysts and as a tonic it helps with the tendency for red blood cells to clump together (see page 3, para. 9) and teaches a composition or formula which includes 60% Red Root Ceanothus greggii fresh root and 40% Ocotillo bark Fouquieria splendens Fresh bark (see page 4, para. 4) which is also used as a complete lymphatic formula and describes the redder the color (of the extract) the better (see page 4 bottom). Also, the Red Root is mentioned as being in a tincture (see page 3, para. 9).
Yong’s general disclosure is to a composition comprising Phytolacca americana for treating diabetic nephropathy and chronic kidney disease (see abstract).
Yong teaches a Phytolacca Americana composition (see abstract) for treating chronic progressive kidney disease (see page 2, 2nd para. and 7th para.) and teaches that the compound α-spinastero, extracted from the plant can inhibit the proliferation and hypertrophy of glomerular stem cells, thereby preventing the curing of glomeruli and thus can be used as a prophylactic and therapeutic agent in chronic progressive kidney disease (see page 4, para. 2).
Yarnell’s disclosure is a report on botanical medicines used in kidney disease (see abstract).
Yarnell specifically teaches that “Parietaria judaica (pellitory-of-the-wall, pellitory), formerly known as P diffusa, is a member of the Urticaceae family native to Eurasia. The leaf and flower were historically used as urinary tract and kidney tonics” (see page 411 right top colm.) and lists Parietaria Judaica as a nephroprotective herb (see Table 1, page 408).
The combined prior art does not specifically teach the extract concentrations however each reference teaches the particular benefit of each extract in treating chronic kidney disease (and polycystic kidney disease is a chronic kidney disease), alleviating cysts and as a nephroprotective and so it would be obvious at the effective filing date to a person of ordinary skill in the art to combine each herb into a single composition for their combined prophylactic, cysts-treating and chronic kidney disease treating properties in order to treat polycystic kidney disease which is a chronic kidney disease that is affected by the accumulation of cysts. It would have further been obvious to optimize each extract to the instantly taught ranges because each ingredient would have a different results-effective variable. One would also want to test the ranges of each ingredient to find the optimum concentration of each ingredient that would allow for greatest efficacy and the lowest side effects.
Also, as discussed in MPEP section 2144.05(II)(A), “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. ‘[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.’ In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).”  The references teach the use of each of the ingredients in a pharmaceutical composition.  Varying the concentration of ingredients within a pharmaceutical composition is not considered to be inventive unless the concentration is demonstrated as critical.  In this particular case, there is no evidence that the claimed concentration of the ingredients produces an unexpected result.  Thus, absent some demonstration of unexpected results from the claimed parameter, this optimization of ingredient concentration would have been obvious before the effective filing date of applicant’s claimed invention.
There would have been a reasonable expectation of success in arriving at the instant invention because each herbal extract is taught in the art for treating chronic kidney disease and/or more particularly cysts which are the highlighting afflictions of polycystic kidney disease. 

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Voyagebotanica.net (https://www.voyagebotanica.net/blogs/yerba-mansa-anemopsis-californica/red-root-ceanothus-spp-the-2-most-important-plant-in-my-clinical-practice-1) as applied to claim 1 and 4-12 above, and further in view of Michael Moore (http://swsbm.henriettesherbal.com/ManualsMM/HerbTinct3.txt).
The combined prior art teaches the composition comprising of extracts of Phytolacca americana, Fouquieria splendens, Parietaria judaica, a species of the Ceanothus genus and discloses wherein the preparation can be a tincture however is silent on the extraction being an ethanol-water extraction. 
Michael Moore teaches that tinctures are generic preparations of herbs using varying ratios of water and alcohol (see page 1, last para.) and teaches that people who would have a moral objection to using ethanol may want to use teas or capsules (see page 2, 2nd para.). Also, in the above rejections the Voyagebotanical.net article teaches creating tinctures with the instantly taught ingredients.
Therefore, it would have been obvious at the effective filing date to a person having ordinary skill in the art to use the teachings of the Voyagebotanical.net article (60% Red Root Ceanothus greggii fresh root and 40% Ocotillo bark Fouquieria splendens Fresh bark), the teachings of Yong (Phytolacca Americana) and teachings of Yarnell (Parietaria Judaica) to create a tincture as discussed in the previous rejection and extract the ingredients with ethanol and water to create a tincture based medicine as taught by Michael Moore because these are formulations commonly used in the art as generic preparations.
There would have been a reasonable expectation of success in arriving at the instant invention because the beneficial activity of Ceanothus greggii, Fouquieria splendens, Phytolacca Americana and Parietaria Judaica for treating kidney diseases and combining them into a tincture are components that have already been described in the art.

Response to Arguments
Applicant's arguments filed 05/05/2022 have been fully considered but they are not persuasive. The applicant argues that the references taken alone or in any combination do not teach or suggest the aspects of the instant invention or recognize the advantages. However, as discussed in the above rejection Voyagebotanica.net teaches that red root or Ceanothus spp. is useful in shrinking cysts and as a tonic it helps with the tendency for red blood cells to clump together (see page 3, para. 9) and teaches a composition or formula which includes 60% Red Root Ceanothus greggii fresh root and 40% Ocotillo bark Fouquieria splendens Fresh bark (see page 4, para. 4) which is also used as a complete lymphatic formula. 
Yong teaches a Phytolacca Americana composition (see abstract) for treating chronic progressive kidney disease (see page 2, 2nd para. and 7th para.) and teaches that the compound α-spinastero, extracted from the plant can inhibit the proliferation and hypertrophy of glomerular stem cells, thereby preventing the curing of glomeruli and thus can be used as a prophylactic and therapeutic agent in chronic progressive kidney disease (see page 4, para. 2).
Yarnell specifically teaches that “Parietaria judaica (pellitory-of-the-wall, pellitory), formerly known as P diffusa, is a member of the Urticaceae family native to Eurasia. The leaf and flower were historically used as urinary tract and kidney tonics” (see page 411 right top colm.) and lists Parietaria Judaica as a nephroprotective herb (see Table 1, page 408).
Therefore, the combined references each teach the four ingredients which are each useful for treating the kidneys, more specifically progressive kidney diseases such as polycystic kidney disease. Combing them together into a single composition with the expectation of successfully treating PKD would have been prima facie obvious at the effective filing date. 
The applicant argues that since not one reference teaches all of the ingredients combined together or specifically teaches one to combine the ingredients with the others of the instant invention that a person of ordinary skill would not render the instant invention obvious. The rejection is not a 102 rejection wherein the ingredients would have to be disclosed in a single reference. The rejection is a 103 rejection which allows for the combining of references that would make obvious the instantly disclosed invention.
The applicant also submits a declaration showing “supposed” evidence claiming synergy when the four ingredients are combined together. However, the data does not properly show synergy because the ingredients are already known to have activity for treating the kidneys and more specifically for shrinking cysts of the kidneys. The most that can be taken away from what the data shows is an additive effect. A proper test for synergy would have to give data on each of the single ingredients alone to show a baseline activity and then when the ingredients are combined together the activity would have to be greater than each ingredients activity alone and added together. The data only compares the combined four ingredients of the instant invention to other combinations of different ingredients or to some combination of the same three ingredients wherein one of the instantly claimed ingredients is missing. These tests cannot properly show a test of synergy. The combined ingredients may have higher activity when all four claimed ingredients are combined together, but this would be expected as this is an additive effect. Taking one ingredient out of the composition would ultimately remove the activity of that ingredient, thus creating a less complete and potent composition. 
Also, synergy is usually found within certain particular ranges. Claiming that four ingredients combined together would have a synergistic effect and not claiming them within any range would not be persuasive that there is synergy over the entire claimed range. For instance, claims 10 and 11 show ranges for each ingredient and this range could potentially show synergy but the data provided in the specifications and the declaration do not show that this is the case for the reasons stated above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB ANDREW BOECKELMAN whose telephone number is (571)272-0043. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





JACOB A BOECKELMANExaminer, Art Unit 1655                                                                                                                                                                                                        


/TERRY A MCKELVEY/Supervisory Patent Examiner, Art Unit 1655